Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
BINDING LETTER AMENDMENT BETWEEN
INTEL CORPORATION
AND CLEARWIRE CORPORATION
     This binding letter amendment (the “Amendment”) by and between Clearwire
Communications LLC (“Clearwire”) and Intel Corporation (“Intel”) shall serve to
amend, supplement and restate that certain Market Development Agreement dated
November 28, 2008 (“MDA”) between the parties. Capitalized terms used in this
Amendment that are not defined herein, shall have the same definition as used in
the MDA. The effective date of this Amendment is May 3, 2010 (“Effective Date”).
In the event of any conflict between this Amendment and the MDA, this Amendment
shall control provided that all remaining and non-conflicting terms and
conditions contained in the MDA shall remain in full force and effect.
Whereas both Parties remain committed to the idea of driving the embedded WiMAX
market segment as envisioned in this MDA, the rationale for this Amendment is a
combination of changes in the macro-business environment and the experience of
both Parties in dealing with the channel for embedded WiMAX devices in 2009.
Therefore, the Parties now agree to certain changes in the MDA, for valuable
consideration, the adequacy and receipt of which are hereby acknowledged, as
follows:
1. Activation Fees and New Incentive Plan. Notwithstanding any provision in the
MDA to the contrary, the following provisions shall control with respect to
activation fees:
1.1 Section 5 of the MDA is hereby deleted, and activation fees will no longer
be payable by Clearwire to Intel. Instead of paying activation fees directly to
Intel as specified in the MDA, Clearwire may provide activation incentive fees
directly to various Device distribution channels (including without limitation
Device OEMs, online and/or physical retail outlets) as follows:
1.1.1 Clearwire may, in its discretion, perform activities and provide
incentives (e.g., bounties, promotions and the like, all of which are
collectively referred to as “Incentives”) that will encourage Clearwire’s retail
Customers (i.e., those Customers who purchase a CLEAR branded service from
Clearwire versus an MVNO or Other Reseller) with WiMAX embedded Devices to
Activate them on the Clearwire Network. These Incentives may be completed in
partnership with the OEMs, retail channels and/or Customers. Incentives could
include economic incentives, discounts, marketing activities, promotions or
other valuable consideration. For the duration of [*****], Clearwire agrees to
offer such

 



--------------------------------------------------------------------------------



 



Incentives, and further agrees that these Incentives will amount to not less
than [*****].
1.1.2 If (a) [*****] of all [*****] are embedded with [*****], and
(b) Clearwire, measured from [*****] through [*****], activates more than
[*****] of the [*****] sold during the measurement period [*****] via the CLEAR
retail-branded service (versus an MVNO or Other Reseller service), and
(c) Clearwire has paid less in Incentives than it would have otherwise paid to
Intel in Embedded Device Activation Fees under the original MDA during that same
measurement period, then Clearwire will [*****] of the net savings achieved by
Clearwire during that measurement period to Intel. For example, if [*****] of
the [*****] contain [*****], Clearwire [*****] activates [*****] of the [*****],
and Clearwire calculates that it spent [*****] in Incentives but would have
otherwise paid Intel [*****] in Embedded Device Activation Fees, then Clearwire
shall pay to Intel [*****], which amount represents [*****] net savings.
1.1.3 If (a) [*****] or more of all [*****] are embedded with [*****], and
(b) Clearwire, measured from [*****] through [*****], has [*****] greater than
[*****] via the CLEAR retail-branded service (versus MVNO or Other Reseller
service), and (c) Clearwire has paid less in Incentives than it would have
otherwise paid to Intel in Embedded Device Activation Fees under the original
MDA during that same measurement period, then Clearwire will pay [*****] of the
net savings achieved by Clearwire during that measurement period to Intel. For
example, [*****] of all [*****] are embedded with [*****], Clearwire [*****]
activates [*****] of the [*****] and Clearwire calculates that it spent [*****]
in Incentives but would have otherwise paid Intel [*****] in Embedded Device
Activation Fees, then Clearwire shall pay to Intel [*****], which amount
represents [*****] net savings.
1.2 Clearwire and Intel acknowledge that part of the intended purpose of the
parties entering into this Amendment and creating an alternative plan for
delivery of Incentives (the “New Incentive Plan”) is to create similar offers
between Embedded Devices and those [*****] devices (“[*****] Devices”) that are
used with [*****] Devices [*****] whose sole purpose is to [*****]. For the
avoidance of doubt, [*****] devices [*****] that contain [*****] are not
considered [*****] Devices. In furtherance of the aforesaid purpose, during
[*****], Clearwire agrees that, as to the retail distribution channel, it will
not intentionally structure the New Incentive Plan in such a manner that would
cause purchasers to favor [*****] Devices over Qualifying Intel Devices based
solely on the availability of Incentives. Notwithstanding the foregoing, the
parties acknowledge that Clearwire may have specialized promotions for [*****]
Devices with no obligation to offer the same or similar promotions for
Qualifying Intel Devices. The parties further acknowledge that there will be
circumstances under which the New Incentive Plan will offer [*****] Devices in
“give away” or similar promotions from time to time, or under a lease program,
and that in the [*****] beyond [*****] the strategy of the New Incentive Plan
could change based [*****], and such activities will not constitute a breach of
this provision.

 



--------------------------------------------------------------------------------



 



2. Expansion of target systems and clarification roles and responsibilities with
respect to PC OEMs. While the express purpose of the MDA was to target
activations of Performance Notebooks, the parties acknowledge that since
execution of the MDA there have been shifts in market consumption mix, the
result of which Intel is now targeting additional mobile Devices and price
points across a much wider range to help ensure a greater volume and wider
selection of Embedded Devices in the market. Therefore Clearwire and Intel agree
to delete Section 8 from the MDA, and to make the following modifications to the
MDA:
2.1 In furtherance of Intel’s goal of shifting its target market, Intel and
Clearwire will meet at mutually agreeable regular times to share relevant
information, as permitted by applicable law, to closely coordinate on the OEM
design-in/design win process and the retail distribution process to ensure that
(a) the parties are collectively driving an aggressive deployment of Embedded
Devices available in the markets where the Clearwire Network has been deployed
and commercially launched, and (b) Embedded Devices are being Activated on the
Clearwire Network by paying Customers (regardless whether such Customers
Activated via Clearwire or via its MVNO partners).
2.2 Based upon their respective past experience, Clearwire and Intel agree to
the following clarifications of their roles with respect to OEMs. For any
Generic Embedded Devices (as that term is defined in those certain MVNO
agreements between Clearwire and, respectively, Sprint Nextel Corporation,
Comcast Corporation, Time Warner Communications, and Brighthouse Networks) based
on Intel components, Intel will be solely responsible for coordinating with OEMs
any technical engagements that affect the design or manufacturing of the
platform and for coordination of Intel co-op marketing programs (e.g. JMP/IIP)
with OEMs. [*****].
2.3 Clearwire will be free to enter into and pursue exclusive derivative SKU
deals with OEMs provided that such deals are incremental in nature and do not
replace a SKU from the base list of available Generic Embedded Devices. For
these SKUs Clearwire will be solely responsible for all technical and marketing
conversations with the OEM. Clearwire will use commercially reasonable efforts
to enter into a separate agreement with its MVNO partners pursuant to which the
MVNO partners will be free to pursue exclusive derivative SKU deals with OEMs
provided that such deals are incremental in nature and do not replace an SKU out
of the base list of available Generic Embedded Devices.
3. Coordination of Marketing and Demand Generation Activities. The parties
acknowledge that the MDA specified the spending of certain targeted dollar
amounts by each party for cross promotional activities by Clearwire and Intel.
The parties further acknowledge that [*****]. Therefore Clearwire and Intel
agree to delete Sections 10 and 11.1 through 11.4 of the MDA and to make the
following modifications to the MDA:
3.1 The entire co-branding concept as originally envisioned in the MDA is no
longer appropriate or required, and any provisions directed specifically to
co-branding are hereby deleted and of no further effect.

 



--------------------------------------------------------------------------------



 



3.2 Neither Clearwire nor Intel will be obligated to spend fixed dollar amounts
on market demand creation activities, [*****].
3.3 Intel commits to perform in-market promotions, merchandizing, public
relations and other market demand creation activities to support sales of
Embedded Devices through a range of channels for activation on the Clearwire
Network by Clearwire and its MVNO partners.
3.4 Clearwire commits to perform in-market promotions, merchandizing, public
relations and other market demand creation activities to support sales of
Embedded Devices through a range of channels for activation on the Clearwire
Network.
4. Elimination of Revenue Share and Other Commitments. The parties acknowledge
that the MDA specified that Clearwire would share with Intel certain portions of
Clearwire’s revenue. The parties further acknowledge that market conditions have
changed in a manner that no longer warrant (a) a revenue share structure between
the parties, (b) an Embedding Rate commitment from Intel, and/or (c) a POPs
Coverage commitment from Clearwire. Therefore Clearwire and Intel agree to make
the following modification to the MDA:
4.1 Clearwire and Intel agree to delete Sections 4.1 through 4.3, 6, 7, and 12
from the MDA any revenue share commitment, Embedding Rate commitment and POPs
Coverage commitment of any kind and all provisions calling for any of the above
shall have no further force or effect.
5. Commitment to Maintain Compatibility. The parties desire to ensure that there
is continued commitment to maintain compatibility between the Clearwire Network
and Intel Devices. Therefore Clearwire and Intel agree to add the following
provision to the MDA.
5.1 Intel and Clearwire agree to meet regularly at mutually agreeable times to
share roadmaps with the intent of communicating plans about new features and
other changes between the Clearwire Network and Intel-based Devices, all as
permitted by applicable law. Neither party will be restricted from introducing
new features or other improvements prior to the other’s capability to support
such features and/or improvements, provided however that neither party will
knowingly or intentionally introduce changes to either the Clearwire Network or
to Intel-based Devices that negatively affects the performance and/or function
of the Clearwire Network or Intel-based Devices previously validated to work on
the Clearwire Network without making commercially reasonable efforts to discuss
same with the other party prior to introducing such change. Intel and Clearwire
will work together to communicate about the potential need to test and validate
network changes and devices changes.
6. Termination for Convenience. The parties desire to amend the MDA to add
mutual right to terminate for convenience. Therefore, Clearwire and Intel agree
to add the following new provision to Section 33 of the MDA.

 



--------------------------------------------------------------------------------



 



     33.9 Notwithstanding anything to the contrary in this Agreement, either
Party may, at any time terminate this Agreement for convenience and without
cause, without incurring any penalty of any kind, by giving not less than thirty
(30) days written notice to the other Party which notice shall state the
effective date of termination. Upon the effective date of termination, neither
Party shall have any further liability to each other of any kind, except for any
liabilities arising from those sections of this Agreement described in
Section 43 “Survival”.
7. Limitation on Amendment/No Waiver. Except as otherwise provided herein, no
other terms and conditions of the MDA are hereby modified or amended in any
manner. Nothing herein shall constitute a waiver of any rights or remedies that
accrued or that may have accrued prior to the execution of this Amendment and
each party reserves the right to assert such rights and/or remedies at any time.
By signing below, each party agrees to the terms of this Amendment:

          Intel Corporation    
 
       
By:
  /s/ Sriram Viswanathan    
 
 
 
   
Title:
  Vice President, Intel Architecture Group    
 
  GM, WiMAX Program Office    
 
         
Date:
  May 4, 2010    

          Clearwire Corporation    
 
       
By:
  /s/ G. Michael Sievert    
 
 
 
   
Title:
  Chief Commercial Officer    
 
       
Date:
  May 3, 2010    

 